United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.P., Appellant
and
U.S. POSTAL SERVICE, NORTH
PHILADELPHIA POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-2079
Issued: February 18, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 11, 2013 appellant, through counsel, filed a timely appeal from the
June 20, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP), which
denied her schedule award claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant’s September 15, 1999 employment injury caused any
permanent impairment to her right lower extremity, thereby entitling her to a schedule award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. On the first appeal of this case,2 the
Board set aside OWCP decisions denying appellant’s claim of recurrence beginning December 4,
2000 on the grounds that the opinion of the impartial medical specialist required clarification.
On the second appeal,3 the Board set aside an OWCP decision denying a schedule award
on the grounds that a conflict in medical opinion arose between Dr. Nicholas P. Diamond, who
was appellant’s osteopath, and Dr. Zohar Stark, a Board-certified orthopedic surgeon, acting as a
second-opinion physician. In 2008 Dr. Diamond found a 37 percent impairment of the right
lower extremity due to the September 15, 1999 employment injury. In 2009 Dr. Zohar found
that appellant had completely recovered from the accepted medical conditions and thus had no
resulting permanent impairment. The Board remanded the case for an impartial medical
specialist to examine appellant.
On the third appeal,4 the Board issued an order remanding the case for the selection of a
second impartial medical specialist. Under procedures applicable at that time, the record was not
sufficient to establish that OWCP had properly selected the first impartial medical specialist.
The facts of this case, as set forth in the Board’s prior decisions, are hereby incorporated by
reference.5
Upon return of the case record, OWCP first attempted to schedule an examination with
Dr. Menachem M. Meller, a Board-certified orthopedic surgeon, but a screenshot showed that
OWCP bypassed this physician for the following reason: “After several calls/and left messages,
no return call.”
OWCP was then able to schedule an impartial medical examination with Dr. William H.
Simon, a Board-certified orthopedic surgeon, as evidenced by a Form ME023. It provided
Dr. Simon appellant’s entire case record and a statement of accepted facts.
In a November 24, 2012 report, Dr. Simon reviewed appellant’s history and the specific
conflict he was asked to resolve. He noted that the date of injury was 13 years ago, and that the
accepted right ankle sprain was a soft-tissue injury and therefore was expected to heal without
residual in a matter of several weeks or a few months. Dr. Simon also noted that OWCP
accepted a closed fracture of the cuboid bone in the right foot, despite an imaging study and a
bone scan that failed to confirm a fracture. Assuming that an undisplaced fracture or crack
fracture did occur, he explained that such a condition, again, would heal without residual in a
2

Docket No. 02-2034 (issued December 17, 2002).

3

Docket No. 10-1030 (issued December 9, 2010).

4

Docket No. 12-536 (issued July 12, 2012); Erratum, Docket No. 12-536 (issued July 27, 2012) (on the title of
one of the judges).
5

On September 15, 1999 appellant, then a 39-year-old letter carrier, sustained a traumatic injury in the
performance of duty when she slipped and fell on the work floor. OWCP accepted her claim for a right ankle sprain
and closed fracture of the cuboid bone in the right foot.

2

matter of weeks to perhaps three to four months. Thus, based on the injury alone, Dr. Simon
explained that one would not suspect that appellant would have objective or even functional
residuals from the accepted conditions when she was evaluated by Dr. Diamond some 9 years
later or by Dr. Stark some 10 years later.
Dr. Simon reviewed the evaluations performed by Dr. Diamond and Dr. Stark. He
related appellant’s symptoms, including pain in the lateral aspect of her right heel that bothered
her when she walked. Dr. Simon described his findings on physical examination. Appellant
complained of pain in the instep of her right foot when walking on her toes. There was no
obvious atrophy: Measurement of her calf was 15 inches in circumference on both the right and
the left.6 Range of motion was equal bilaterally7 with no pain elicited by the movements or by
palpation of the ankle joint or mid foot. Deep tendon reflexes were normal, and sensation was
intact.
Dr. Simon diagnosed a healed sprain of the right ankle and a healed fracture of the right
cuboid, by history. He noted that none of appellant’s systemic symptoms were corroborated by
physical examination to be related to the injuries sustained on September 15, 1999. Referring to
Table 16-2 of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (6th ed. 2009) (Foot and Ankle Regional Grid, page 501), Dr. Simon noted that softtissue injury, including strain, with “no significant objective abnormality findings of muscle or
tendon injury at maximum medical improvement” -- which was determined in appellant’s case to
be in 2000 -- represented no impairment of the lower extremity. Referring to the diagnosis of
cuboid fracture, on page 503, he noted that a healed fracture with no objective deficits also
represented no impairment of the lower extremity. It was therefore Dr. Simon’s opinion, to a
reasonable level of medical certainty, that appellant had no impairment related to the accepted
medical conditions she sustained on September 15, 1999.
An OWCP medical adviser reviewed Dr. Simon’s use of the A.M.A., Guides and found
his calculation of impairment to be correct.
In a December 31, 2012 decision, OWCP denied appellant’s claim for a schedule award.
It found that Dr. Simon’s opinion represented the weight of the medical evidence and established
that she had no impairment due to the accepted medical conditions.
Appellant requested a hearing before an OWCP hearing representative, which was held
on April 11, 2013. She thereafter submitted an April 19, 2013 report from Dr. Diamond who
reviewed his 2008 evaluation and Dr. Simon’s evaluation. Dr. Diamond noted that the pain
Dr. Simon reported when appellant walked on her toes, together with some findings from 2008,
meant that appellant had a three percent impairment of the right lower extremity due to a class 1
cuboid fracture (nondisplaced with minimal findings).

6

Dr. Simon’s report mistakenly notes 15 degrees.

7

Dr. Simon reported the following measurements: dorsiflexion 20 degrees, plantar flexion 30 degrees, inversion
15 degrees, eversion 10 degrees.

3

In a decision dated June 20, 2013, OWCP’s hearing representative affirmed the denial of
a schedule award. He found that Dr. Simon’s opinion was sufficiently well reasoned to be
entitled to special weight. The hearing representative further found that Dr. Simon based his
opinion on a correct interpretation of the A.M.A., Guides. He noted that Dr. Diamond did not
perform a current evaluation of appellant; therefore, his application of the sixth edition of the
A.M.A., Guides to his findings from 2008 was of limited probative value.
On appeal, appellant’s counsel argues that OWCP did not properly select Dr. Simon
because the record contained no screenshot of his selection from the system. He argues that
Dr. Simon did not measure for atrophy and incorrectly measured motion compared to the
nonaffected ankle, which he states is inappropriate under the sixth edition of the A.M.A., Guides.
Further, counsel argues that Dr. Simon did not reference any tables or charts in the A.M.A.,
Guides or demonstrate his awareness of the applicable sections.
LEGAL PRECEDENT
The schedule award provision of FECA8 and the implementing regulations9 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss shall be determined. The method used in
making such a determination is a matter that rests within the sound discretion of OWCP.10
For consistent results and to ensure equal justice under the law to all claimants, good
administrative practice necessitates the use of a single set of tables so that there may be uniform
standards applicable to all claimants. OWCP has adopted the A.M.A., Guides as the appropriate
standard for evaluating schedule losses.11 As of May 1, 2009, the sixth edition of the A.M.A.,
Guides is used to calculate schedule awards.12
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.13 When there exist opposing medical reports of virtually equal weight and
rationale, and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.14
8

5 U.S.C. § 8107.

9

20 C.F.R. § 10.404.

10

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

11

20 C.F.R. § 10.404; Ronald R. Kraynak, 53 ECAB 130 (2001).

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010).
13

5 U.S.C. § 8123(a).

14

Carl Epstein, 38 ECAB 539 (1987); James P. Roberts, 31 ECAB 1010 (1980).

4

A physician selected by OWCP to serve as an impartial medical specialist should be one
wholly free to make a completely independent evaluation and judgment. In order to achieve this,
OWCP has developed specific procedures for the selection of the impartial medical specialist
designed to provide adequate safeguards against any possible appearance that the selected
physician’s opinion was biased or prejudiced. The procedures contemplate that the impartial
medical specialist will be selected on a strict rotating basis in order to negate any appearance that
preferential treatment exists between a particular physician and OWCP.15
The Medical Management Application (MMA), which replaced the Physicians Directory
System (PDS), allows users to access a database of Board-certified specialist physicians and is
used to schedule referee examinations. The application contains an automatic and strict
rotational scheduling feature to provide for consistent rotation among physicians and to record
the information needed to document the selection of the physician.16 The claims examiner is not
able to dictate which physician serves as the impartial medical specialist. A medical scheduler
inputs the claim number into the application, from which the claimant’s home zip code is loaded.
The scheduler chooses the type of examination to be performed (second opinion or impartial
referee) and the applicable medical specialty. The next physician in the roster appears on the
screen and remains until an appointment is scheduled or the physician is bypassed. If the
physician agrees to the appointment, the date and time are entered into the application. Upon
entry of the appointment information, the application prompts the medical scheduler to prepare
an ME023 appointment notification report for imaging into the case file. Once an appointment
with a medical referee is scheduled, the claimant and any authorized representative are to be
notified.17
If an appointment cannot be scheduled in a timely manner, or cannot be scheduled for
some other reason such as a conflict or the physician is of the wrong specialty, the scheduler will
update the application with an appropriate bypass code. Upon the entering of a bypass code, the
MMA will select the next physician in the rotation.18
ANALYSIS
OWCP selected Dr. Simon, a Board-certified orthopedic surgeon, to resolve a conflict on
whether the accepted right ankle sprain or closed fracture of the right cuboid bone in 1999
caused any permanent impairment. It provided him with appellant’s entire case file and a
statement of accepted facts so that he could base his opinion on a proper history.
On physical examination, appellant showed no objective findings of the accepted medical
conditions. She had subjective symptoms and a number of complaints, but none of her systemic
15

Raymond J. Brown, 52 ECAB 192 (2001).

16

See generally Federal (FECA) Procedure Manual, Part 3 -- Medical, OWCP Directed Medical Examinations,
Chapter 3.500.5 (December 2012).
17

B.N., Docket No. 12-1394 (issued August 5, 2013).

18

Federal (FECA) Procedure Manual, Part 3 -- Medical, OWCP Directed Medical Examinations, Chapter
3.0500.5 (December 2012).

5

symptoms were corroborated by the physical examination to be related to a right ankle sprain or
a nondisplaced right cuboid fracture from September 15, 1999.
Although he concluded that the accepted medical conditions had resolved without
residuals, Dr. Simon applied the sixth edition of the A.M.A., Guides to his findings. Referencing
Table 16-2, on page 501 of the A.M.A., Guides, he found no impairment due to soft-tissue
injury, including strain, as there were “no significant objective abnormal findings of muscle or
tendon injury at maximum medical improvement.” As the accepted fracture had healed with no
objective deficits, Dr. Simon also found no impairment due to cuboid fracture.
The Board finds that Dr. Simon’s opinion is based on a proper history and is sufficiently
well reasoned that it must be accorded special weight in resolving the conflict between
Dr. Diamond, the attending osteopath, and Dr. Stark, the second-opinion orthopedic surgeon.
Dr. Diamond’s April 19, 2013 impairment evaluation relied, at least in part, on his
findings from 2008, which are immaterial to appellant’s current condition. Dr. Simon did report
that appellant complained of pain in the instep of her right foot when walking on her toes, but
this is not objective finding. As the A.M.A., Guides explains: “A key feature of pain is its
subjectivity. Physicians and other observers can make inferences about a patient’s pain but
cannot directly experience it.”19 The A.M.A., Guides strives to base impairment ratings on
objective factors insofar as possible.20 Thus, notwithstanding appellant’s pain complaint when
walking on her toes, it appears that Dr. Simon correctly placed appellant in class 0 under Table
16-2 (“no significant objective abnormal findings,” “no objective deficits”). Dr. Diamond’s use
of a subjective complaint and stale findings from 2008 to place appellant under class 1
diminishes the probative value of his opinion and does not create a conflict with the impartial
medical specialist.
As the special weight of the medical opinion evidence, represented by the opinion of
Dr. Simon, establishes that appellant has no impairment resulting from the accepted medical
conditions, the Board will affirm OWCP’s June 20, 2013 decision denying a schedule award.
Regarding counsel’s arguments on appeal, the record contains a Form ME023 confirming
Dr. Simon’s selection under the MMA, which has replaced the PDS. Accordingly, no screenshot
of the selected physician is necessary. Dr. Simon’s report shows that he did measure for atrophy.
Contrary to the representative’s assertion that it is inappropriate to compare motion to the
unaffected side, the sixth edition emphasizes: “Both extremities should be compared. If the
contralateral joint is uninjured it may serve as defining normal for the individual.”21 (Emphasis
in the original.) Finally, Dr. Simon specifically referenced Table 16-2, the applicable table for
the accepted medical diagnoses. As appellant’s findings met the criteria for class 0 severity (no
impairment), Dr. Simon had no reason to refer to or apply any of the grade modifier tables.
Those tables are relevant only when a default impairment value has been identified under class 1
19

A.M.A., Guides 35.

20

Id.

21

A.M.A., Guides 544 (6th ed. 2009).

6

and above, and a minor adjustment may be made for functional history, physical examination or
clinical studies. That was not the case here.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that the weight of the medical opinion evidence establishes that
appellant’s September 15, 1999 employment injury caused no permanent impairment to her right
lower extremity. Thus, appellant is not entitled to a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the June 20, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 18, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

